459 F.2d 49
Eleanor M. HEMSTREET, Member, Concerned Citizens of Justice,Inc., Appellant,v.Edward C. SCHADE et al., Appellees.
No. 71-2667.
United States Court of Appeals,Ninth Circuit.
April 14, 1972.Rehearing Denied May 15, 1972.

Eleanor M. Hemstreet, in pro. per.
William D. Keller, U. S. Atty., Matthew A. Schumacher, Frederick M. Brosio, Jr., Asst. U. S. Attys., Los Angeles, Cal., Christopher M. Reuss, San Francisco, Cal., for appellees.
Before KOELSCH, DUNIWAY and GOODWIN, Circuit Judges.
PER CURIAM:


1
Eleanor M. Hemstreet appeals from an order dismissing her complaint, under Fed.R.Civ.P. 8.


2
A dismissal of a complaint, without dismissal of the action, is not a "final order" under 28 U.S.C. Sec. 1291.  Dockery v. Dockery, 437 F.2d 898 (9th Cir. 1971).  No "special circumstances" here indicate that the complaint could not be saved by amendment.  The order appealed from is not an appealable order.  Jackson v. Nelson, 405 F.2d 872, 873 (9th Cir. 1968).


3
The appeal is accordingly dismissed for lack of appellate jurisdiction.  Plaintiff may move in the district court for leave to file an amended complaint.  Thereafter, further proceedings should be governed by the procedure outlined in Potter v. McCall, 433 F.2d 1087 (9th Cir. 1970).


4
Dismissed.